03/21/2022



                                                                                  Case Number: DA 22-0034




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 NO. DA 22-0034


LUSTRE OIL COMPANY LLC, and
EREHWON OIL & GAS, LLC
a Montana Professional Corporation,

                         Appellants,
-vs-

ANADARKO MINERALS, INC. and
A&S MINERAL DEVELOPMENT CO. LLC,


                         Appellees


  ORDER GRANTING APPELLANTS’ MOTION FOR EXTENSION OF
              TIME TO FILE OPENING BRIEF

       Pursuant to unopposed motion, and good cause appearing;

       IT IS HEREBY ORDERED that Appellants are granted an additional thirty

(30) days from April 1, 2022, up to and including May 1, 2022, to file their

opening brief.


                                         1                            Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 21 2022